It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court in New Haven County with *696proper diligence, it is, under Practice Book § 696, ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant on or before February 1, 1977, files his brief.
Argued December 7
decided December 7, 1976
James D. Cosgrove, chief public defender, for the appellant (defendant).
Ernest J. Diette, Jr., assistant state’s attorney, for the appellee (state).